UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4522



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES A. ROSS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-04-25)


Submitted: March 30, 2006                       Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


L. Richard Walker, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, Shawn Angus Morgan, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles    A.   Ross   appeals   from    the   criminal   judgment

imposed after he pled guilty to possession of pseudoephedrine with

intent to manufacture methamphetamine and possession of a firearm

in furtherance of a drug trafficking crime.              He received a 169-

month sentence.     On appeal, Ross argues that the district court

erred in sentencing him because he is entitled to an additional

one-level reduction for acceptance of responsibility and that the

Government breached the plea agreement by failing to move for the

additional    reduction   for    acceptance   of   responsibility.      The

Government responds that Ross waived his right to appeal and that

the waiver should be enforced.       We agree with the Government and

dismiss the appeal.

          Where it is determined that the Government has breached

its obligations under a plea agreement, the defendant is released

from any appeal waiver set forth in the plea agreement.               United

States v. Bowe, 257 F.3d 336, 342 (4th Cir. 2001).            Our review of

the record and the applicable law reveals that the Government did

not breach the plea agreement with Ross.           Because Ross’ sentence

places him within the scope of the appeal waiver, we dismiss the

appeal. We dispense with oral argument because the facts and legal




                                   - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -